On Application for Rehearing.
Per Curiam.
The application recently filed in this cause for a rehearing has called our attention to an omission in the opinion filed. By inadvertence, a paragraph was omitted therefrom. The opinion will now be amended by adding the following:
The decree will provide that the bill of complaint will be treated as amended by making the Duplex *15Power Car Company a defendant herein. The amount found due by the several defendants will be paid by them to the treasurer of said company and will be disbursed by him to the stockholders entitled thereto at the time of the transfer of the assets of the car company to the truck company on the order of the judge of the circuit court for the county of Eaton, in chancery, subject, however, to the payment of expenses and attorney fees provided for in said decree and any indebtedness of said car company which said judge may find to be a first lien thereon. For the purpose of carrying out this direction, the record will be remanded.
Except as herein amended, the motion for a rehearing is denied.